Exhibit 10.3
GLOBAL CONSUMER ACQUISITION CORP.
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (this “Agreement”) dated as of August 13, 2009,
between Global Consumer Acquisition Corp., a Delaware corporation, its
successors or assigns (the “Company”), and Laus Abdo (the “Employee”).
W I T N E S S E T H
     WHEREAS, the Company has negotiated to purchase certain assets and deposits
of Colonial Bank, the majority of which will originate from the Nevada regional
branch (the “Transaction”);
     WHEREAS, the Company desires to employ the Employee as the Chief Operating
Officer of the Company following the consummation of the Transaction;
     WHEREAS, the Company and the Employee desire to enter into this Agreement
as to the terms of the Employee’s employment as Chief Operating Officers of the
Company; and
     WHEREAS, the Employee’s agreement to be employed by the Company as of the
Effective Date (as defined in Section 2 hereof) is a material inducement to the
Company to enter into this Agreement as of the date hereof;
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. POSITION AND DUTIES.
     (a) During the Employment Term (as defined in Section 2 hereof), the
Employee shall serve as the Chief Operating Officer of the Company. In this
capacity, the Employee shall have all duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies, and such other duties,
authorities and responsibilities as the Chairman (the “Chairman”) of the Board
of Directors of the Company (the “Board”) shall designate from time to time that
are not inconsistent with the Employee’s position as Chief Operating Officer of
the Company. The Employee shall report to (1) the Chairman, (2) if, as and when
requested by the Chairman, the Chief Executive Officer of the Company, (3) if,
as and when requested by the Chairman, the President of the Company, and (4) the
board of directors of any subsidiary he may serve hereunder
     (b) During the Employment Term, the Employee shall devote all of the
Employee’s business time, energy and skill and the Employee’s best efforts to
the performance of the Employee’s duties with the Company; provided, that the
foregoing shall not prevent the Employee from (i) serving on the boards of
directors of non-profit organizations and, with the prior written approval of
the Board in each instance,

1



--------------------------------------------------------------------------------



 



other for-profit companies, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, and (iii) managing the
Employee’s passive personal investments; so long as such activities do not,
individually or in the aggregate, interfere or conflict with the Employee’s
duties hereunder or create a potential conflict of interest; provided further,
that the foregoing shall not prevent the Employee from participating in other
non-passive activities if, as and when approved by the Board, in each instance.
If the Board determines, in its sole discretion, that any outside activity or
activities pose or will pose a conflict of interest, or that the time
commitments required interfere with the performance of the Employee’s duties
hereunder, even if previously approved, the Employee shall, at the request of
the Board, cease such activities at the earliest available opportunity.
     (c) The Employee shall serve hereunder as an officer or director of any
subsidiary or division of the Company that includes any portion of the Company’s
Nevada commercial banking operations as requested by the Company from time to
time without any additional compensation therefor. The Company may, without
limiting its liability hereunder, cause any subsidiary to assume the Company’s
obligations hereunder.
     2. EMPLOYMENT TERM. The Company agrees to employ the Employee pursuant to
the terms of this Agreement, and the Employee agrees to be so employed, for a
term of three years (the “Initial Term”) commencing as of the Effective Date.
Notwithstanding anything herein to the contrary, the Employee agrees that he
shall not terminate this Agreement prior to the Effective Date; provided, that
the Effective Date occurs no later than November 27, 2009 (or such later date as
the Company may elect upon an extension by a majority of the Company’s shares at
a meeting of the shareholders prior to November 27, 2009); provided further,
that, prior to the Effective Date, the Employee shall agree to cooperate and
permit the Company to use his name in regulatory filings that he has approved,
which approval shall not unreasonably be withheld or delayed. On each
anniversary of the Effective Date following the Initial Term, the term of this
Agreement shall be automatically extended for successive 1-year periods (each a
“Renewal Term”), provided, however, that either party hereto may elect not to
extend the term of this Agreement by giving written notice to the other party at
least 30 days prior to any such anniversary date. Notwithstanding the foregoing,
the Employee’s employment hereunder may be earlier terminated at any time during
the Initial Term or any Renewal Term in accordance with Section 8 hereof,
subject to Section 9 hereof. The period of time between the Effective Date and
the termination of the Employee’s employment hereunder for any reason shall be
referred to herein as the “Employment Term.” For purposes of this Agreement,
“Effective Date” means the closing of the Transaction.
     3. BASE SALARY. During the Employment Term, the Company agrees to pay the
Employee a base salary at an annual rate of not less than $350,000, payable in
accordance with the regular payroll practices of the Company. The Employee’s
Base Salary shall be subject to annual review by the Board (or a committee
thereof), and may be increased, but not decreased below its then current level,
from time to time by the Board. The base salary as determined herein from time
to time shall constitute “Base Salary” for purposes of this Agreement

2



--------------------------------------------------------------------------------



 



     4. EQUITY AWARDS.
     (a) Subject to the approval of the award by (i) the Board and (ii) the
Company’s stockholders in connection with the solicitation of proxies for
approval of the Transaction, on the Effective Date the Employee shall receive a
one-time grant of a number of restricted shares of the Company’s common stock
(the “Restricted Stock”) equal to $3,000,000 divided by the closing price of the
Company’s common stock on the Effective Date. The Company hereby agrees that it
will not solicit proxies or consents from its stockholders for approval of the
Transaction unless the Company solicits proxies or consents from its
stockholders to approve the issuance of the Restricted Stock concurrently
therewith; provided, that you are continuously employed by the Company through
the date of such solicitation. The Restricted Stock will vest 20% on each of the
first, second, third, fourth and fifth anniversaries of the Effective Date,
subject to the Employee’s continuous employment through each vesting date,
except that the Restricted Stock shall immediately vest in full upon a Change in
Control (as defined below). In addition, the Employee agrees that, for a period
of one year following each vesting date (each such period, a “Lock-up Period”),
the Employee will not offer, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise dispose of, directly or indirectly,
the shares of the Company’s common stock that became vested on such vesting
date; provided, however, that on each such vesting date, the Employee shall be
able to sell certain of his Restricted Stock to the extent the proceeds of each
such sale will be applied exclusively towards the satisfaction of the portion of
any tax liabilities that become due and payable that is directly attributable to
the vesting of such shares of common stock; provided further, however, that the
Employee shall not transfer the shares of common stock subject to forfeiture, as
provided in Section 9(c), without first delivering prior notice to the Company,
then receiving written approval from the Company, which approval shall not
unreasonably be withheld or delayed. For the avoidance of doubt, the shares of
common stock subject to a Lock-up Period shall not be Restricted Stock and are
not subject to forfeiture, except as otherwise provided in Section 9(c). Each
Lock-up Period shall survive the termination of the Employee’s employment
hereunder. The Restricted Stock will be subject to the terms of a restricted
stock agreement to be entered into between the Employee and contain such other
provisions as determined necessary by the Board, which provisions shall not be
inconsistent with the terms set forth in this Agreement. For purposes of this
Agreement, a “Change in Control” means the acquisition, directly or indirectly,
in one or more transactions, by any person or group of persons acting in
concern, of 50% or more of the then outstanding voting securities of the Company
or the power to cause the election of a majority of the members of the Board.
     (b) During the Employment Term, the Employee shall be eligible to receive
other equity and other long-term incentive awards under the equity-based
incentive compensation plans adopted by the Company during the Employment Term
for which the Company’s senior executives are generally eligible. The level of
the Employee’s participation in any such plan, if any, shall be determined in
the sole discretion of the Board from time to time.
     5. TRANSACTION BONUS. Within 10 days following the Effective Date, the
Company shall pay to the Employee a lump sum cash payment in the amount of
$500,000.
     6. ANNUAL BONUS. During the Employment Term, the Employee shall be eligible
to receive an annual discretionary incentive payment under the Company’s annual
bonus plan as in effect from time to time (the “Annual Bonus”), upon the
attainment

3



--------------------------------------------------------------------------------



 



of one or more pre-established performance goals established by the Board of the
Company’s Compensation Committee.
     7. EMPLOYEE BENEFITS.
     (a) BENEFIT PLANS. During the Employment Term, the Employee shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its employees
generally from time to time in accordance with, and subject to, the terms and
conditions thereof, including satisfying the applicable eligibility
requirements. Notwithstanding the foregoing, the Company may in its sole
discretion modify or terminate any employee benefit plan at any time.
     (b) VACATIONS. During the Employment Term, the Employee shall be entitled
to four weeks of paid vacation per calendar year (as prorated for partial years)
in accordance with the Company’s policy on accrual and use applicable to
employees as in effect from time to time. The Employee agrees that any vacation
taken by the Employee during the Employment Term shall be taken at times which
are mutually determined by the Chairman and the Employee not to interfere, in
any material respect, with the Employee’s performance of his duties hereunder.
     (c) BUSINESS AND ENTERTAINMENT EXPENSES. Upon presentation of appropriate
documentation, the Employee shall be reimbursed in accordance with the Company’s
expense reimbursement policy, for all reasonable business and entertainment
expenses incurred in connection with the performance of the Employee’s duties
hereunder and the Company’s policies with regard thereto.
     8. TERMINATION. The Employee’s employment and the Employment Term shall
terminate on the first of the following to occur:
     (a) DISABILITY. Upon written notice by the Company to the Employee of
termination due to Disability. For purposes of this Agreement, “Disability”
shall be defined as the inability of the Employee to have performed the
Employee’s material duties hereunder due to a physical or mental injury,
infirmity or incapacity for 180 days (including weekends and holidays) in any
365-day period.
     (b) DEATH. Automatically on the date of death of the Employee.
     (c) CAUSE. Immediately upon written notice by the Company to the Employee
of a termination for Cause. “Cause” shall mean:
     (i) the Employee’s willful misconduct or gross negligence in the
performance of the Employee’s duties to the Company that has or could reasonably
be expected to have an adverse effect on the Company that, if curable, is not
cured within 30 days of the giving of written notice thereof to the Employee;
     (ii) the Employee’s repeated refusal or failure to perform the Employee’s
duties to the Company or to follow the lawful directives of the Board (other
than as a result of death or a physical or mental incapacity), which refusal or
failure continued for

4



--------------------------------------------------------------------------------



 



at least 30 days following the giving of written notice of demand for
substantial performance to the Employee;
     (iii) indictment for, conviction of, or pleading of guilty or nolo
contendere to, a felony or any crime involving moral turpitude;
     (iv) the Employee’s embezzlement or misappropriation of corporate funds or
other acts of theft, fraud, malfeasance, self-dealing, dishonesty or breach of
fiduciary duty in connection with the performance of the Employee’s duties to
the Company;
     (v) the Employee either not receiving approval from the Bank Regulators to
serve as the Chief Operating Officer of the Company or later being determined by
the Bank Regulators to be unsuitable to serve in such capacity. “Bank
Regulators” shall mean the Federal Deposit Insurance Corporation or any
successor thereto, the Office of the Nevada Division of Banking, or any other
federal or state regulatory agency with authority over the Company or Colonial
Bank;
     (vi) breach of Section 11 of this Agreement; or
     (vii) material breach of any other Section of this Agreement or any other
agreement with the Company, or a violation of the Company’s code of conduct or
other written policy that, if curable, is not cured within 30 days of the giving
of written notice thereof to the Employee.
     (d) WITHOUT CAUSE. Immediately upon written notice by the Company to the
Employee of an involuntary termination without Cause (other than for death or
Disability).
     (e) GOOD REASON. Upon written notice by the Employee to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events without the written consent of the Employee, unless such
events are fully corrected in all material respects by the Company within
30 days following its receipt of the written notification by the Employee to the
Company described below:
     (i) material diminution in the Employee’s Base Salary; or
     (ii) relocation of the Employee’s primary work location outside Clark
County, Nevada.
Any claim of any such event as “Good Reason” shall be deemed irrevocably waived
by the Employee unless: (x) the Employee delivers written notice to the Board of
his intent to resign from his employment hereunder for Good Reason within
60 days following the date on which the event the Employee claims constitutes
Good Reason occurs, which notice shall specifically identify the facts and
circumstances the Employee claims constitutes Good Reason, and (y) the Employee
resigns from his employment hereunder for Good Reason within 150 days following
the date on which the event the Employee claims constitutes Good Reason occurs.

5



--------------------------------------------------------------------------------



 



     (f) WITHOUT GOOD REASON. Upon 30 days’ prior written notice by the Employee
to the Company of the Employee’s voluntary termination of employment without
     Good Reason; provided, that upon receipt of such notice the Company may, in
its sole discretion, make such termination effective at an earlier date and the
termination shall still be treated as a voluntary termination by the Employee
without Good Reason.
     (g) EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or the Employee pursuant to the provisions of Section 2 hereof.
     9. CONSEQUENCES OF TERMINATION.
     (a) DEATH. In the event that the Employee’s employment and the Employment
Term ends on account of the Employee’s death, the Employee’s estate shall be
entitled to the following:
     (i) any unpaid Base Salary through the date of termination, paid in
accordance with the regular payroll practices of the Company;
     (ii) any Annual Bonus earned but unpaid with respect to the fiscal year
ending on or preceding the date of termination;
     (iii) reimbursement for any unreimbursed business expenses incurred through
the date of termination pursuant to, and paid in accordance with, Sections 7(c)
and 24(b)(iii) of this Agreement;
     (iv) any accrued but unused vacation time paid in accordance with Company
policy; and
     (v) such vested accrued benefits, if any, as to which the Employee may be
entitled under the Company’s employee benefit plans and programs applicable to
the Employee as of the date of termination (other than any severance pay plan),
which shall be paid or provided in accordance with the terms of the applicable
plan or program (collectively, Sections 9(a)(i) through 9(a)(v) hereof shall be
hereafter referred to as the “Accrued Benefits”).
For the avoidance of doubt, in the event that the Employee’s employment and the
Employment Term ends on account of the Employee’s death, any unvested shares of
Restricted Stock shall be forfeited.
     (b) DISABILITY. In the event that the Employee’s employment and/or
Employment Term ends on account of the Employee’s Disability, the Company shall
pay or provide the Employee with the Accrued Benefits. For the avoidance of
doubt, in the event that the Employee’s employment and/or Employment Term ends
on account of the Employee’s Disability, any unvested shares of Restricted Stock
shall be forfeited.
     (c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF EMPLOYEE
NON-EXTENSION OF THIS AGREEMENT. If the Employee’s employment is terminated
(i) by the Company for Cause, (ii) by the Employee without Good Reason, or
(iii) as a result of the Employee’s non-extension of the Employment Term as
provided in Section 2 hereof, the Company

6



--------------------------------------------------------------------------------



 



shall pay to the Employee the Accrued Benefits, and, if the Employee’s
employment is terminated on account of Section 9(c)(i) during the Employment
Term or Section 9(c)(ii) through the fifth anniversary of he Effective Date, the
Employee shall forfeit and transfer to the Company at no cost (other than any
amounts the Employee paid to acquire such shares) 50% of the shares of
Restricted Stock vested (subject to reduction for any amount of tax liability
incurred by the Employee with respect to that 50% of the shares); provided, that
the Employee has not made an election with respect to the shares of Restricted
Stock under Section 83(b) of the Code (as defined in Section 24(b)), as of the
date of termination (including any shares subject to a Lock-up Period), and, for
the avoidance of doubt, any unvested shares of Restricted Stock shall be
forfeited.
     (d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON OR AS A RESULT OF COMPANY
NON-EXTENSION OF THIS AGREEMENT. If the Employee’s employment by the Company is
terminated (x) by the Company other than for Cause, (y) by the Employee for Good
Reason, or (z) as a result of the Company’s non-extension of the Employment Term
as provided in Section 2 hereof, the Company shall pay or provide the Employee
with the Accrued Benefits and, subject to the Employee’s compliance with the
obligations in Sections 10, 11 and 12 hereof, the following, subject to the
provisions of Section 24 hereof:
     (i) an amount equal to the Employee’s monthly Base Salary rate (but not as
an employee), which would continue to be paid monthly for a period of 12 months
following the date of such termination; provided, that the first payment shall
be made on the first payroll period on or after the 60th day following such
termination and shall include payment of any amounts that would otherwise be due
prior thereto; and
     (ii) subject to (A) the Employee’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and (B) the Employee’s continued co-payment of premiums at the same
level and cost to the Employee as if the Employee were an employee of the
Company (excluding, for purposes of calculating cost, an employee’s ability to
pay premiums with pre-tax dollars) (the “active employee rate”), continued
participation in the Company’s group health plan (to the extent permitted under
applicable law and the terms of such plan) which covers the Employee for a
period of up to 18 months at the Company’s expense (other than as set forth in
sub-section (B)), provided, that the Employee is eligible and remains eligible
for COBRA coverage; and provided, further, that in the event that the Employee
obtains other employment that offers group health benefits, such continuation of
coverage by the Company under this Section 9(d)(ii) shall immediately cease.
Notwithstanding the foregoing, if he benefits under the Company’s group health
plan will be taxable to the Employee, then in lieu of the Company’s payments for
such continued participation, the Company shall reimburse the Employee for his
premiums for continued coverage under such plan in the amount that the cost of
such coverage exceeds the active employee rate (as determined based on the
Executive’s premium rate in effect on the date of termination).
For the avoidance of doubt, in the event that the Employee’s employment and/or
Employment Term ends in accordance with this Section 9(d), any unvested shares
of Restricted Stock shall be forfeited, but no vested shares of Restricted Stock
shall be forfeited. Payments and benefits provided in this Section 9(d) shall be
in lieu of any termination or severance payments or benefits for which the
Employee may be eligible under any of the plans, policies or programs of the
Company.

7



--------------------------------------------------------------------------------



 



     (e) OTHER OBLIGATIONS. Upon any termination of the Employee’s employment
with the Company, the Employee shall promptly resign from any other position as
an officer, director or fiduciary of any Company-related entity.
     10. RELEASE; NO MITIGATION. Any and all amounts payable and benefits or
additional rights provided to the Employee upon a termination of his employment
pursuant to Section 8 (other than the Accrued Benefits) shall only be payable or
provided if the Employee delivers to the Company and does not revoke a general
release of claims in favor of the Company and certain related parties in a form
reasonably satisfactory to the Company, which the Company shall provide to the
Employee within seven days following the date of termination. Such release shall
be executed and delivered (and no longer subject to revocation, if applicable)
within 60 days following termination. In no event shall the Employee be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Employee under any of the provisions of this
Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by the Employee as a result of employment by a subsequent
employer, except as provided in Section 9(d)(ii) hereof. The Employee shall not
be entitled to any release of claims from the Company in favor of the Employee.
     11. RESTRICTIVE COVENANTS.
     (a) CONFIDENTIALITY. The Employee agrees that the Employee shall not,
directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any person, other than in the course of the Employee’s assigned
duties and for the benefit of the Company, either during the period of the
Employee’s employment or at any time thereafter, any business and technical
information or trade secrets, nonpublic, proprietary or confidential
information, knowledge or data relating to the Company, any of its subsidiaries,
affiliated companies or businesses, which shall have been obtained by the
Employee during the Employee’s employment by the Company (or any predecessor).
The foregoing shall not apply to information that (A) was known to the public
prior to its disclosure to the Employee; (B) becomes generally known to the
public subsequent to disclosure to the Employee through no wrongful act of the
Employee or any representative of the Employee; or (C) the Employee is required
to disclose by applicable law, regulation or legal process (provided, that the
Employee provides the Company with prior notice of the contemplated disclosure
and cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information).
     (b) NONCOMPETITION. The Employee acknowledges that the Employee performs
services of a unique nature for the Company that are irreplaceable, and that the
Employee’s performance of such services to a competing business within the State
of Nevada will result in irreparable harm to the Company. Accordingly, during
the Employee’s employment hereunder and for a period of 1 year thereafter, the
Employee agrees that the Employee will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation

8



--------------------------------------------------------------------------------



 



or other entity, in whatever form, engaged in competition with the Company or
any of its subsidiaries or affiliates or in any other material business in which
the Company or any of its subsidiaries or affiliates is engaged on the date of
termination or in which they have planned, on or prior to such date, to be
engaged in on or after such date, within the State of Nevada. Notwithstanding
the foregoing, nothing herein shall prohibit the Employee from being a passive
owner of not more than one percent of the equity securities of a publicly traded
corporation engaged in a business that is in competition with the Company or any
of its subsidiaries or affiliates, so long as the Employee has no active
participation in the business of such corporation.
     (c) NONSOLICITATION; NONINTERFERENCE. (i) During the Employee’s employment
with the Company and for a period of 1 year thereafter, the Employee agrees that
the Employee shall not, except in the furtherance of the Employee’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, solicit, aid or induce any customer
of the Company or any of its subsidiaries or affiliates to purchase goods or
services then sold by the Company or any of its subsidiaries or affiliates from
another person, firm, corporation or other entity or assist or aid any other
persons or entity in identifying or soliciting any such customer.
     (ii) During the Employee’s employment with the Company and for a period of
2 years thereafter, the Employee agrees that the Employee shall not, except in
the furtherance of the Employee’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (A) solicit, aid or induce any employee, representative or agent of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or hire
or retain any such employee, representative or agent, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent, or
(B) interfere, or aid or induce any other person or entity in interfering, with
the relationship between the Company or any of its subsidiaries or affiliates
and any of their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 11(c)(ii) while
so employed or retained and for a period of six (6) months thereafter.
     (d) NONDISPARAGMENT. The Employee agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products, in any manner likely to be harmful to them or
their business, business reputation or personal reputation other than while
employed by the Company, in the good faith performance of the Employee’s duties
to the Company. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings); provided, that prior to making
any such statement the Employee shall provide the Company with prior notice and
shall reasonably cooperate with the Company in seeking a protective order or
other appropriate protection against making such statement.

9



--------------------------------------------------------------------------------



 



     (e) INVENTIONS. (i) The Employee acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products or developments
(“Inventions”), whether patentable or unpatentable, (A) that relate to the
Employee’s work with the Company, made or conceived by the Employee, solely or
jointly with others, during the Employment Term, or (B) suggested by any work
that the Employee performs in connection with the Company, either while
performing the Employee’s duties to the Company or on the Employee’s own time,
but only insofar as the Inventions are related to the Employee’s work as an
employee or other service provider to the Company, shall belong exclusively to
the Company (or its designee), whether or not patent applications are filed
thereon. The Employee will keep full and complete written records (the
“Records”), in the manner prescribed by the Company, of all Inventions, and will
promptly disclose all Inventions completely and in writing to the Company. The
Records shall be the sole and exclusive property of the Company, and the
Employee will surrender them upon the termination of the Employment Term, or
upon the Company’s request. The Employee will assign to the Company the
Inventions and all patents that may issue thereon in any and all countries,
whether during or subsequent to the Employment Term, together with the right to
file, in the Employee’s name or in the name of the Company (or its designee),
applications for patents and equivalent rights (the “Applications”). The
Employee will, at any time during and subsequent to the Employment Term, make
such applications, sign such papers, take all rightful oaths, and perform all
acts as may be requested from time to time by the Company with respect to the
Inventions. The Employee will also execute assignments to the Company (or its
designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for its benefit, all without additional compensation to the Employee
from the Company, but entirely at the Company’s expense.
     (ii) In addition, the Inventions will be deemed Work for Hire, as such term
is defined under the copyright laws of the United States, on behalf of the
Company and the Employee agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Employee. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, the Employee hereby irrevocably conveys,
transfers and assigns to the Company, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Employee’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Employee hereby waives any so-called “moral
rights” with respect to the Inventions. The Employee hereby waives any and all
currently existing and future monetary rights in and to the Inventions and all
patents that may issue thereon, including, without limitation, any rights that
would otherwise accrue to the Employee’s benefit by virtue of the Employee being
an employee of or other service provider to the Company.

10



--------------------------------------------------------------------------------



 



     (f) RETURN OF COMPANY PROPERTY. On the date of the Employee’s termination
of employment with the Company for any reason (or at any time prior thereto at
the Company’s request), the Employee shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company).
     (g) REFORMATION. If it is determined by a court of competent jurisdiction
in any state that any restriction in this Section 11 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the laws
of that state.
     (h) TOLLING. In the event of any violation of the provisions of this
Section 11, the Employee acknowledges and agrees that the post-termination
restrictions contained in this Section 11 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.
     (i) SURVIVAL OF PROVISIONS. The obligations contained in Sections 11 and 12
hereof shall survive the termination or expiration of the Employment Term and
the Employee’s employment with the Company and shall be fully enforceable
thereafter.
     12. COOPERATION. Upon the receipt of reasonable notice from the Company
(including its outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of any claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of any claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Employee’s employment with the Company. The Employee
agrees to promptly inform the Company if the Employee becomes aware of any
lawsuits involving such claims that may be filed or threatened against the
Company or its affiliates. The Employee also agrees to promptly inform the
Company (to the extent that the Employee is legally permitted to do so) if the
Employee is asked to assist in any investigation of the Company or its
affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally required. If
the Employee is required to provide services pursuant to this Section 12
following the Employment Term for more than five hours per month for more than
three months, then (a) the Employee shall receive a fee for his time at a rate
of $1,000 per day and (b) in accordance with its reimbursement policies and
procedures as in effect, including the timely submission of proper documentation
supporting such expenses, the Company will pay (or reimburse the Employee for)
reasonable out-of-pocket travel, lodging, communication and duplication expenses
incurred in connection with the performance of such services.

11



--------------------------------------------------------------------------------



 



     13. EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Section 11 or Section 12 hereof would be inadequate
and, in recognition of this fact, the Employee agrees that, in the event of such
a breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available.
In the event of a violation by the Employee of Section 11 or Section 12 hereof,
any severance being paid or provided to the Employee pursuant to this Agreement
or otherwise shall immediately cease, and any severance previously paid to the
Employee shall be immediately repaid to the Company.
     14. NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto. Except as provided in this Section 14 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto. The Employee hereby acknowledges and agree
that the Company may assign this Agreement (including the provisions of
Section 11 and Section 12) to any successor to all or substantially all of the
business and/or assets of the Company. As used in this Agreement, “Company”
shall mean the Company and any successor to its business and/or assets.
     15. NOTICE. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing. Each notice
and all other communications shall be delivered either by hand, by confirmed
facsimile or electronic mail (but only if followed by transmittal by national
overnight courier or hand delivered in person on the next business day), by
guaranteed overnight delivery service, or by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Employee:

At the address (or to the facsimile number) shown
on the records of the Company

If to the Company:

Global Consumer Acquisition Corp.
1370 Avenue of the Americas
28th Floor
New York, New York 10019
Attention: Jason N. Ader, Chairman
Facsimile: 212.445.7800
with a copy to:

Proskauer Rose LLP
1585 Broadway
New York, New York 10036-8299
Attention: Jeffrey A. Horwitz
Facsimile: 212.969.2900


12



--------------------------------------------------------------------------------



 



or to such other address as either party may have furnished to the other in
writing in accordance herewith. Each notice and all other communications shall
be deemed duly given and effective upon actual receipt (or refusal of receipt).
     16. SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.
     17. SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     18. COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     19. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of New York, without regard to its principles of conflicts of
laws. Each of the Parties irrevocably submits to the exclusive jurisdiction of
the courts of the State of New York located in New York City or the United
States District Court for the Southern District of New York for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
     20. INDEMNIFICATION. The Company hereby agrees to indemnify the Employee
and hold the Employee harmless to the extent provided under the By-Laws of the
Company against and in respect of any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorney’s
fees), losses, and damages resulting from the Employee’s good faith performance
of the Employee’s duties and obligations with the Company. This obligation shall
survive the termination of the Employee’s employment with the Company.
     21. LIABILITY INSURANCE. The Company shall cover the Employee under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the term of this Agreement in the same amount and to the
same extent as the Company covers its other officers and directors.

13



--------------------------------------------------------------------------------



 



     22. MISCELLANEOUS. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Employee and such officer or director as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes any and all prior agreements or
understandings between the Employee and the Company with respect to the subject
matter hereof. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
     23. REPRESENTATIONS. The Employee represents and warrants to the Company
that (a) the Employee has the legal right to enter into this Agreement and to
perform all of the obligations on the Employee’s part to be performed hereunder
in accordance with its terms, and (b) the Employee is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Employee from entering
into this Agreement or performing all of the Employee’s duties and obligations
hereunder. In addition, the Employee acknowledges that the Employee is aware of
Section 304 (Forfeiture of Certain Bonuses and Profits) of the Sarbanes-Oxley
Act of 2002 and the right of the Company to be reimbursed for certain payments
to the Employee in compliance therewith. In addition, the Employee hereby
represents, warrants and agrees with the Company that: (i) a portion of the
compensation payable to the Employee pursuant to this Agreement constitutes good
and valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, for the covenants and agreements contained in Section 11
and Section 12; (ii) the covenants and agreements contained in Section 11 and
Section 12 are reasonable, appropriate and suitable in their geographic scope,
duration and content; the Employee shall not, directly or indirectly, raise any
issue of the reasonableness, appropriateness and suitability of the geographic
scope, duration or content of such covenants and agreements in any proceeding to
enforce such covenants and agreements; and such covenants and agreements shall
survive the termination of the Employees employment for the durations set forth
therein; (iii) the enforcement of any remedy under this Agreement will not
prevent the Employee from earning a livelihood because the Employee’s past work
history and abilities are such that the Employee reasonably can expect to find
work, if he so chooses, in other areas and lines of business; (iv) the covenants
and agreements stated in Section 11 and Section 12 are essential for the
Employer’s reasonable protection; and (v) the Company has reasonably relied on
these covenants and agreements by the Employee.
     24. TAX MATTERS.
     (a) WITHHOLDING. The Employee shall pay, or make arrangements satisfactory
to the Company to pay, in a manner satisfactory to the Company, an amount equal
to the amount of all applicable federal, state and local taxes (but not the
Company’ share of Social Security taxes) that the Company is required to
withhold at any time. In the absence of such arrangements, the Company may
withhold from any and all amounts payable under this Agreement such federal,
state and local taxes as may be required to be withheld pursuant to any
     applicable law or regulation, including the right to retain, and not
deliver to the Employee, vested shares of the Company’s Restricted Stock
otherwise deliverable to the Employee hereunder.

14



--------------------------------------------------------------------------------



 



     (b) SECTION 409A COMPLIANCE.
     (i) The parties agree that this Agreement shall be interpreted to comply
with Code Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and guidance promulgated thereunder to the extent
applicable (collectively “Code Section 409A”) and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. In no event will the
Company be liable for any additional tax, interest or penalties that may be
imposed on the Employee by Code Section 409A or any damages for failing to
comply with Code Section 409A or the provisions of this Section 24.
     (ii) Notwithstanding any provision to the contrary in this Agreement, a
termination of the Employee’s employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Code
Section 409A) and, for purposes of any such provision of this Agreement,
references to a “termination” or “termination of employment” will mean
separation from service. If the Employee is deemed on the date of termination of
his employment to be a “specified employee”, within the meaning of that term
under Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology
set forth in Code Section 409A, then with regard to any payment or the providing
of any benefit that constitutes “non-qualified deferred compensation” pursuant
to Code Section 409A, such payment or benefit will not be made or provided prior
to the earlier of (i) the expiration of the six-month period measured from the
date of the Employees separation from service or (ii) the date of the Employee’s
death. On the first day of the seventh month following the date of the
Employee’s separation from service or, if earlier, on the date of the Employee’s
death, all payments delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) will be paid or reimbursed to the Employee in a lump sum, and any
remaining payments and benefits due under this Agreement will be paid or
provided in accordance with the normal payment dates specified for them herein.
     (iii) Any reimbursement of costs and expenses provided for under this
Agreement shall be made no later than December 31 of the calendar year next
following the calendar year in which the expenses to be reimbursed are incurred.
     (iv) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided, that the foregoing
     clause (ii) shall not be violated with regard to expenses reimbursed under
any arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect.

15



--------------------------------------------------------------------------------



 



     (v) With regard to any installment payments provided for herein, each
installment thereof shall be deemed a separate payment for purposes of Code
Section 409A.
     (vi) Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
     (vii) To the extent that this Agreement provides for the Employee’s
indemnification by the Company and/or the payment or advancement of costs and
expenses associated with indemnification, any such amounts shall be paid or
advanced to the Employee only in a manner and to the extent that such amounts
are exempt from the application of Code Section 409A in accordance with the
provisions of Treasury Regulation 1.409A-1(b)(10).
     25. WAIVER. The Employee hereby acknowledges that the aggregate gross
proceeds from the Company’s initial public offering (“IPO”), including the
proceeds received upon the consummation of the exercise of the over-allotment
option, and proceeds received from a private placement that closed
simultaneously with the first closing of the IPO, including any accrued interest
not released to the Company in accordance with the terms of the IPO, was placed
in a trust account (the “Trust Account”) for the benefit of the Company’s public
stockholders. The Employee further hereby acknowledges and agrees that the
Company does not have any right, title, interest or claim of any kind in or to
any monies in the Trust Account established by the Company (“Claim”) and hereby
waives any Claim the Company may have in the future as a result of, or arising
out of, any negotiations, contracts or agreements with the Company and will not
seek recourse against the Trust Account for any reason whatsoever.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            GLOBAL CONSUMER ACQUISITION CORP.
      By:   /s/ Jason N. Ader       Name:   Jason N. Ader        Title:  
Chairman          /s/ Laus Abdo       LAUS ABDO  

 

17